   Case: 4:20-cv-00587-JCH Doc. #: 6 Filed: 07/01/20 Page: 1 of 2 PageID #: 34




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 TYLER DEJUAN BOOTH,                              )
                                                  )
            Plaintiff,                            )
                                                  )
       v.                                         )          Case No. 4:20-CV-587-JCH
                                                  )
 CORIZON, et al.,                                 )
                                                  )
            Defendants.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff initiated this case on April

27, 2020, and filed a motion for leave to proceed in forma pauperis. The Court granted the motion

and reviewed the complaint pursuant to 28 U.S.C. § 1915(e)(2), and determined that it failed to

state a claim upon which relief may be granted against the defendants. On May 8, 2020, the Court

entered an Order directing plaintiff to file an amended complaint to cure the defects. In the Order,

the Court clearly explained why the complaint was subject to dismissal, gave plaintiff clear

instructions about how to prepare the amended complaint, and cautioned him that his failure to

timely comply with the Order would result in the dismissal of his case without further notice.

       Plaintiff’s response was due to the Court on June 8, 2020. To date, however, he has neither

complied with the Court’s Order, nor sought additional time to do so. The Court gave plaintiff

meaningful notice of what was expected, cautioned him that his case would be dismissed if he

failed to timely comply, and gave him significant additional time to comply. Therefore, this action

will be dismissed without prejudice due to plaintiff’s failure to comply with this Court’s May 8,

2020 Order and his failure to prosecute his case. See Fed. R. Civ. P. 41(b); see also Brown v. Frey,

806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the power to dismiss an action for the
   Case: 4:20-cv-00587-JCH Doc. #: 6 Filed: 07/01/20 Page: 2 of 2 PageID #: 35




plaintiff’s failure to comply with any court order); Dudley v. Miles, 597 F. App’x 392 (8th Cir.

2015) (per curiam) (affirming dismissal without prejudice where pro se plaintiff failed to file an

amended complaint despite being cautioned that dismissal could result from failure to do so).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.

       Dated this 1st day of July, 2020.


                                                 /s/ Jean C. Hamilton
                                                 JEAN C. HAMILTON
                                                 UNITED STATES DISTRICT JUDGE




                                                2
